Citation Nr: 0738622	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  99-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for pulmonary 
emphysema.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 through 
February 1944.  This matter comes before the Board of 
Veterans' Appeals (Board) following a May 2007 decision of 
the Court of Appeals for Veterans Claims ("Court"), which 
vacated the Board's January 2005 denial of the veteran's 
claims.  

The veteran filed a motion to advance his appeal on the 
Board's docket.  That motion was granted.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the St. Petersburg, Florida, 
Regional Office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

The veteran is seeking to establish service connection for 
both bronchitis and pulmonary emphysema.  He is presently 
service connected, at a noncompensable rate, for residuals of 
pneumonia.  His claims are that both bronchitis and pulmonary 
emphysema are conditions secondary to his service connected 
residuals of pneumonia.  See July 2000 VA Form 9.  The 
veteran has received several VA examinations in the course of 
this appeal.  

The January 2000 VA examiner diagnosed mild to moderate 
chronic bronchitis.  The examiner went on to suggest that his 
lung disease is associated with his 50 pack per year smoking 
history, but also suggested that because his chest exam was 
"abnormal in the same area where he was reported to have 
pneumonia in 1943 suggests that he may have bronchiectasis or 
some other lung damage in that area, which would mean that 
his chronic sputum production is at least reasonably possibly 
related to his pneumonia at the time of military service."  

The RO then obtained a VA medical opinion, without 
examination, in September 2002.  At that time the physician 
reviewed the record and documented the veteran's history of 
chronic bronchitis and mild emphysema, as well as the August 
2001 chest CT scan, which revealed minimal scarring on the 
lungs.  The physician also reported the veteran's "70-pack-
year history of tobacco use, from reportedly smoking 
approximately two packs per day from 1951 to 1986."  The 
physician went on to opine that although it is possible that 
the scarring noted on the chest CT scan is secondary to a 
remote inflammatory process such as pneumonia, it is more 
likely secondary to smoking.

Following the Board's remand, the RO afforded the veteran an 
additional examination in April 2004.  The examiner noted 
that the VA system did not show at that time that the veteran 
was undergoing treatment for any pulmonary problems.  
Examination of the lungs revealed a prolonged expiratory 
phase with coarse breath sounds.  However, the examiner 
reported that the coarseness was on inspiration and not on 
expiration, and that there was no wheezing or rales.  
Following normal chest x-ray and abnormal pulmonary function 
testing that ruled out "chronic obstructive pulmonary 
disease (emphysema)," but showed "some small airway 
disease," the examiner concluded that the veteran does not 
have emphysema.  This examination report failed to discuss 
the private medical evidence showing indications of the 
veteran's lungs being "emphysematous."  See October 2000 CT 
report.

These examination reports do not adequately address the 
issues at hand.  The veteran is claiming service connection 
for bronchitis and for pulmonary emphysema.  The record 
documents chronic bronchitis, and there is some indication of 
"emphysematous" lungs, as discussed above.  The question is 
whether any pulmonary disabilities, including chronic 
bronchitis and emphysema, are "proximately due to or the 
result of" the veteran's service connected residuals of 
pneumonia.  See 38 C.F.R. § 3.310 (2007).  Imperative in this 
discussion is the impact of the veteran's recorded years of 
smoking, as well as his exposure to gas and fumes during his 
iron construction work from 1945 to 1986.  See June 2000 
report from Dr. Ramirez.  The matter at issue turns on the 
determination of whether the veteran's current pulmonary 
disabilities, whatever they may be, are associated with 
active service, with service connected residuals of 
pneumonia, with years of smoking, or with exposure to gas and 
fumes and possibly asbestos after service.  See October 2002 
Zawahry report.  Also imperative to a sufficient review of 
this matter is a determination by a competent medical 
professional of what the veteran's service-connected 
residuals of pneumonia actually are.  This determination will 
provide the evidence necessary to segregate the already 
service-connected disabilities from any currently at issue.  
Because a great deal of medical questions remained 
unanswered, this matter must be remanded for additional 
development.

Also, the October 2002 letter from Dr. Zawahry notes 
treatment for several months prior to the report.  The letter 
suggests a diagnosis of chronic obstructive pulmonary 
disease, and notes pulmonary function testing in September 
2002.  These records are not part of the claims folder.  The 
Court's May 2007 decision specially notes the need for the 
Board to adequately discuss Dr. Zawahry's opinion.  Such an 
adequate discussion cannot happen without a review of Dr. 
Zawahry's treatment records.  Additionally, some of the 
records from Dr. Zawahry show an indication that they have 
been annotated by an unknown hand.  This makes it necessary 
to obtain copies of all original medical records form Dr. 
Zawahry, and include all records associated with treatment of 
the veteran.  Under 38 C.F.R. § 3.159(c)(1), VA must assist 
the veteran in obtaining these relevant private treatment 
records.

The Board also notes VA's duty to notify the veteran of all 
evidence necessary to establish his claims.  Again, the 
veteran has clearly stated his contention that his claimed 
disabilities are secondary to his service connected residuals 
of pneumonia.  See July 2000 VA Form 9.  At no time has VA 
notified the veteran of the evidence necessary to establish 
service connection on a secondary basis.  38 C.F.R. § 3.310 
(2007).  Also, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which placed 
two additional duties upon the VA.  Under Dingess, VA must 
also provide proper notice of the evidence required to 
establish the degrees of disability and the effective date of 
an award.  The notice provided to the veteran in this case is 
not in conformity with the Court's Dingess decision.  As 
such, this matter must be remanded for proper notice under 
38 C.F.R. § 3.159(b)(1), including corrective notice under 
Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that informs the veteran of the 
evidence necessary to establish service 
connection under 38 C.F.R. § 3.310 (2007), 
and is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) (2007), including obtaining 
records from relevant private treating 
physicians, including Dr. Zawahry.  All 
records obtained should be associated with 
the claims folder.  Any failed attempts to 
obtain fully executed authorizations or 
records should be documented in the file.

3. Afford the veteran a VA pulmonary 
examination.  The examiner should address 
the following questions.

*	Does the veteran' have current 
residuals of pneumonia?

*	Does the veteran currently have a 
diagnosis of any current pulmonary 
disabilities that are not encompassed 
in the already service-connected 
residuals of pneumonia?

*	Are any of the diagnosed current 
pulmonary disabilities, outside of 
the scope of those identified as 
residuals of pneumonia, proximately 
due to or a result of the veteran's 
service connected residuals of 
pneumonia?

The examiner should fully explain all 
opinions expressed, and when rendering an 
opinion as to the etiology of any 
diagnosed disability, the examiner is 
asked to fully discuss the veteran's 
pneumonia history, his smoking history, 
and his history of exposure to gases and 
fumes during iron construction work post-
service, as well as to take into account 
all medical evidence supporting the 
veteran's claims.

4. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



